—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered April 3, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and reliability of identification testimony were properly presented to the jury and we see no reason to disturb its determination (see, People v Bleakley, 69 NY2d 490, 495). Concur — Milonas, J. P., Nardelli, Wallach and Saxe, JJ.